Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 1 of 21 PageID 19




                          KENNETH WATKINS vs. USA




                                Plaintiff’s Ex.2

                 Extract from Department of VA Police Incident Report
         Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 2 of 21 PageID 20




Case # :                    516 1112 80/.

                                                                 DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                                 516 - C.W. BILL YOUNG VAMC -BAY PINES
                                                                 10000 BAY PINES BLVD
                                                                 BAY PINES. FL. 33744



Incident Report

Reported By: MCKENNEY, MICHAEL A

 ,c.Mnt tylx1rtiel                         kr1'                                                                  4 libAsAtDipot ion
                                                                                                thi40
INCIDENTS : 90C- DISORDERLY CONDUCT : LOUD- BOISTEROUS AND                                     MAUGA, JASON         CLOSED
UNUSUAL NOISE                                                                                  RUSSELL (SUSPECT)
INCIDENTS : 90C - DISORDERLY CONDUCT : LOUD- BOISTEROUS AND                                    WATKINS, KENNETH CLOSED
UNUSUAL NOISE                                                                                  MARK (SUSPECT)
  cpl r IItc:sitin
   .osrn
Incident Occurred 141c,                            •Incident                                        1:J(Ictn             Called lrt
02. 1.1 '_1115                                     (12,14 2OP; :it 100o                            u2 1-4.20IS:o 12C
                •w;
LotttC            16.                     _At
C.W. BILL YOUNG VA MEDICAL CENTER - BAY PINES : ,                                LOADING AND UNLOADING AREA OF BUILDING III
FACILITIES / UTILITIES / MAINTENANCE : PARKING LOT
NCI-Riliff,siipgvit.
1-1()N-r()N.
            TAO. )v crPtAv
 VA Police were dispatched to building Ill parking area for a disturbance between multiple individuals, over a road rage parking
 incident. One suspect was transported to Bay Pines ED for superficial wounds to his thumb. Multiple witness statements were
 obtained. Parties then dispersed the property.


                  List of supplemental reports
Follow Up 516 IR20180214-000261_1
Follow Up 516 1R20180214-000261_2
Follow Up 516 I R20180214-000261_3
Follow Up 516 IR20180214-000261_4
Follow Up 516 1R20180214-000261_5

         List of contacts in this report
                                                               REPORTING PERSON
MAUGA, JASON                                                   SUSPECT
WATKINS, JEFFERY                                               SUSPECT
WATKINS, KENNETH                                               SUSPECT
GALE, ALAN                                                     VICTIM
WATKINS, KENNETH                                               VICTIM
BROWN, SIDNEY                                                  WITNESS
CAMPBELL, SHELDON                                              WITNESS
LUNA, GILBERT                                                  WITNESS



                                                    PreRred By:                                                              Submitted Date
                                 mc•KENNEv...ii,                 '.1 , h I


                             ':Stoattir0•;.
                            '-                                                                      13-eY1:01*(t43iiila1 e
                                                                                           MORALES-ARROYO, MANUEL 02/28/2018 1427




                                                                 Page I of 21)
           Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 3 of 21 PageID 21


                                                                                                                •
                                           Contact # 1 (REPORTING PERSON)




                         04/04/19'T                FEMALE                             WHITE


                                                   BROWN                              BROWN
                                                     gal
                                                   mi.Dit.• 11 BUILD




SEE INVESTIGATION




h roet N                                           Nittttu :5                                                                                   Apt.,'Suite


                                                                                                         itry                                  Addr
                                                                                                                                               WORK

                                 1.oes :


                                                 Contact        41 2     (SUSPECT)

Fug I',
JI Fl I It\ 1 vl 1 \1111..INN,

kirtVCrS   LiCellSt"                                                             - 1 Lnuu1 ',ate-v;



                         Dttctti31rlh
51                             19(0,

 leieht                  l~'ci ht                  Flag 'oinr
5'I 1"                                             itl:()\\
                                                                                      r'4k;
                                                                                      OUTSIDER


                                                   Prel):trecl Ily:                                                               Sutitit
                                  `.1C'KENNEY,    %H.             %I                                                                        Ito I iub


                                  Sig0t0*-                                                                 1201eWed tlyiPtot!ix
                                                                                                  MORALES-ARROYO, MANUEL 02/28/2018 1427



                                                                       Page 2 or 20
             Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 4 of 21 PageID 22




                                                    15
Case # :                                              2is 30214-.00 26t

                                                                                                            Addresses
                        .•                  .                                                                                                                                                           te
               IA1*                                           -    -'            -* 10.44'                   ,-, 0       if. ,.,. €,Z .                                                         SLI

5515                                                         48TH                                                                                                   lvrcrr
                                    ...,„        ::„. ,,,          ,       ..„                                           ,         ,.                                                      Addi''As •
KENNETH CITY                                                ' FL                                          33709



                                                                  Contact 4 3                       (SUSPECT)
                                                                           e -                  ,
JASON RUSS! I I ,MAUGA
                                                                                                                                                                                      •
                                                                                    L t..!In.


                             Mrf fkr14                                                                          I MANSECI
Agc'
47                           01/05 1971                                 MALE                                      OTHER
I-ToiLzIlt '                 Weight                                     WirfC114                                   1.:.• Cc•Im.
                                                                                                                1 t,-
     i ii"                                                              BALD
Dcpit          .'Fir'
                    INPATIENT

                                                                                     •                      Addresses
                                                                                                                                           .
Kirc:71171
         - ):r           1111l1,ci:o                          41                                                                                                   .7 - TL
                                                                                                                                                                   7,                        g.t Si i o
                                                                                                                                                                                                    l



315                                                          SEAM:1111'                                                                                            !MI\ I
City                                                                                                 J 17'P,,,Y;Salit.        '.            , Coliiitrysi             AA:                 , Adtirx 1,
INDIALANTIC                                                  FL                                           32903

                                    Phones :
(N/A) 9165214556

                                                                  Contact 4 4                       (SUSPECT)

it ull Nacre,
KENIN,I' I II "\-I \IZI-. \\ \11.1v,

  ri vcr , Lice*                                                        tirp,,      L,,,,,,,,sA" -                rmailAdii.G;ss


Vie,                         Tian of 1-i HI]                            Gender                                    Rw.L.
54                           (16 I-I IN,3                               :q 1 I I,                                 \‘IIIII
:rciglit                     Wo ight                                    IL] ir Color                              Lyre Color
5'li•)-                                                                 MOM N
  cpartn-iciit                                                                                                    litIc •           ,
                                                                                                                  OUTSIDER

                                                                                                            Addresses


                                                                         Prepared 11 •                                                                                           Sulfinitied date
                                            • 1CKENNEY, ',1h :I ,I I '. '.Iik H           I     I     I


                              ...           sigoOrp.-                                                                                             . i2. ettiO4. 1$YrtIa tti•,,
                                                                                                                                          MORALES-ARRovo. MANUEL 02/28/2018 1427



                                                                                              Page 3 of 20
               Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 5 of 21 PageID 23




Case # :                                       I           01              14

  ..,
                                         t I3 ee                 _          '            ,.r,        _.,    4                                                                              J.             ,
                                                                                                                                                                                                          41
5515                                                        48TH                                                                                                     AVENUE
                                                              oni V                                                                                                       „,
...)-4"& —                                                    F.                                    '        ntillbitm                            - Cfminip, ,                            , 1     ,s lyrA
 KENNETH CITY                                               FL                                               33709



                                                                 Contact # 5                               (VICTIM)

               i         ,,„   10-2,i.                                        ." ', ,...v:

ALAN WESLEY GALE

                                                                                                                                   .



WWI                                    Oak, pi- Birth                                                                     e
32                                     (l4'28 I ,)85                       MALE                                       \\ 11ill
'Ilcil.411i,                                 ',la                            ;,ir     c:loy                           Eye Color
6'04"                                                                      BROWN
   e               ,t.                                                       •f                                               .
                                                                                                '
                                                                                                                      VETERAN

                                                                                                                Addresses
   i     as 'yff e             reffr611-c.,Jon              wxt                                                                                                                  C        ..\107',LIIte



834                            SOrrn I: \ SI                DEMEK                                                                                                    rFRR kCI
                                  ,,                                                                                                                    !IP,,
LI
PALM BAY                                                    FL                                               32908

                                            Phones :
(N/A) 3213380752

                                                                Contact # 6                             (WITNESS)

Iti4f.'}til'rstrz
SHELDON MAGLIO CAMPBELL

   r it- .rs T:ic.,,njw                                                             ,: lc           cSrat:.              y1.1'.1 A dkir, ..:;:3



Agt.:.                                 gfo:otipinh                              AV                                '     rt
53                                     08/05/191,4                         3I +,1 1                                   1;1 “ 1,,

Height                                      1,dhf                 :,.•,„        ir Color                              Eva Color
5'06"                                                                      1111 II                                    Iii. \I R.
DOpuill'1,,Iiit                                                                                                       Tidy,—
OTHER                                                                                                                 IT SPECIALIST

                                                                                                                Addresses
                                   ....1,
Street NI KO- n-               Stro...t- Direction          'Il eet ",Janli.7.                                                                                      Slr,....:   pr       Apt ?titrt '


                                                                     Prepared By:                                                                                                Submittdlijate
                                                                                                                                                                                        . ..
                                                       I         ,I,1 I \ II!, 11\11 'I

                                                Signature                                                                                                Reviewed ByripA 1 e
                                                                                                                                              MORALES-ARROYO, MANUEL 02/2812018 1427




                                                                                                    Page 4 of 20
            Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 6 of 21 PageID 24


                                                                to
Case # :                             ,' 516 I1 2018014114 :26

1729                                                     CREEK                                                                                                 LANE
                                                                                                                                                                                       ,
                                                                           ..2          14 .,RA                                                                                                    ,,
  ii.                                                                                                                                              Iv!                                 'A- tidr,,
                                                                                                                                                                                               15-
LARGO                                                    FL                                               33774



                                                               Contact # 7                          (WITNESS)



SIDNEY H GROWN

19,'7,71,1,i      , . w4fig                                                          :1 icei                                         ,.



        ,                      ;it               7                     " ii:Lr                                     R;t,.:,:.
56                            12/11/1901                             M \I I


                                                                                                                   INPATIENT

                                                                                                            Addresses
                                                                          av                                      ,,.                                                                  1'4 ,, ,t)r l
                                t rcezic :                                                                                                                     S7i-cet<rif pc'
                                                                     bvr g.?!:SA.

160                                                      DAVIS                                                                                                 DR1\ I
                                                     >                                         _.

SPARTANBURG                                              SC                                               29303

                                  Phones :
(N/A) 7273079269

                                                               Contact # 8                          (WITNESS)

Pirrf'\;;L'n-ic
CTT 131- R I       I I `\


     iv.:tr..; Liceit,_.                                             Drit,:rn I ice-noL;i1)tc;                    En'fl:ti     \tdr.:.:::i




                              Pa.(c of Bit (h                        (3 rider                                     Illict7

60                            07/11119.r,-                           ALAI i                                        \tiIIII
Wit: t                        Vii,;.,nt                              lf,t:r Coli - .                              I: t,',: toloi

5'I I'                                                                I \ I I)
                                                                                                                  ''s,'","
bcpm-rriff                                                 ,                                                    ' Tt
                                                                                                                  INPATIENT

                                                                                                            Addresses

Stroet Ntimbe.r             trect Disek.tri,11           Strut N                 -                                                                             1 I UL't lypf;                            Sditt


9(1)                                                     -ii I I I                                                                                             `, I In I   I               I       lls

C11:",                                               0   Sete                                        1    rir                                 Country                                  A CidMS
                                                                                                                                                                                         ,, : ,,. A:

SAINT PETERSBURG                                         FL                                               33710


                                                                       Prepared J-J, :                                                                                         Submitted Pate
                                          NICKEN ,.I 1 `II, 11 ,1 I ',1`.1 , II ',I I '1              I                                                                                        I   ir.



                                      Sign:0 fire                                                                                                  Rei, ieWeitliy)Paie
                                                                                                                                          MORALES-ARROYO, MANUEL 02/28/2018 1427




                                                                                               Page 5 of 20
         Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 7 of 21 PageID 25




Case # :                             IR- 21 4

                           Phones :
(NIA)8632805054

                                                            Vehicle #1 (5012QP)


TRUCK                                                GENERAL MOTORS • 2 DOOR VEHICLE
                                                     CORP
 ehtfli goal.            -I xpiration .                                               Stall
SIIRI.V I   nn            06.1-v261N
VC31-                     Vcfticle GAN-
                           I \N                      KENNETH WATKINS
g
- iote

THE VEHICLE THAT STRUCK ALAN GALE ON FEBUARY 14, 2018 Al' 11:59:47.


  Narrative text
  On February 14, 2018 at 1207 hours                                                                         telephoned the
 Bay Pines VA Police Communication Center and reported a fight in the entrance drive of Building 111 . Officer Beauchamp, Lt.
 Horton and I were dispatched to investigate.
 Upon arriving I observed a large group of people standing on the sidewalk and under the carport. Lt. Horton and Officer
 Beauchamp arrived and Officer McCuller was called from the Emergency Department fixed post because of the number of
 victims, suspects and witnesses.

 I observed a white male on the ground next to a tan GMC truck. He would later be
                    Kenneth Watkins was awake and coherent but would not answer any of my questions . He did not appear
 to be bleeding anywhere. Lt. Horton was present and told Kenneth Watkins that the Fire Department is on their way and to
 not get up.

 Officer Beauchamp spoke to Kenneth's brother Jeffery Watkins, who was standing near Kenneth Watkins. He provided Officer
 Beauchamp with Kenneth Watkins driver's license. As Jeffery Watkins spoke to him, Officer Beauchamp observed his pupils
 to be very dilated, he was shaking and had lots of white substance collecting on the corners of his mouth. Several times
 during the interview, Jeffery Watkins just did not make any sense as to what had happened; he would yell out several times
 saying "I want them arrested". However, he gave more details in his written witness statement; Jeffery Watkins said he was
 cut off for a parking spot and that a large male got out of a white Dodge truck and approach his brother's truck . Kenneth was
 driving a Tan in-color Buick 4/door when he was cut off from attempting to park. After the altercation Kenneth drove off. He
 drove around and came to where the incident originally started. It was at that time he writes he saw his brother being body
 slammed on the ground by a white male who was later identified as Jason Russell Palepoi Mauga.

Officer Beauchamp and I approached Residential Rehabilitation Treatment Program resident Jason Russell Palepoi Mauga
and asked what happen. Mauga said while he was trying to park his white Dodge truck and saw a sedan parked next to the
curb. Then he said the vehicle started to drive about 30-40 miles per hour in reverse, then the driver put the vehicle into drive
and sped back to the location. It was at this time the driver of the sedan started to yell at him for taking his spot and yelled he
was going to do something to Mauga truck. Mauga said Jeffery Watkins also got involved and started yelling out obscenities
and was taking pictures of Mauga. Mauga said while he was walking in front of the truck with his friend Alan the vehicle tried
to hit him but ended up striking his friend Alan with the front passenger's side of the truck . Mauga said he jumped out of the
way and throw his drink at his truck. The truck then came to a stop and the driver exited the vehicle and came out in a hostile
manner going towards Mauga and put his hand on his chest. Mauga said he grabbed Kenneth Watkins with his left arm and

                                                  1'rer d B7,                                                          Submitted Date
                                                                 I •

                                  tgriatrtre:',                                                 ItevieNsed By/Date
                                                                                       MORALES-ARROYO, MANUEL 02/28/2018 1427



                                                            Page 6 of 20
     Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 8 of 21 PageID 26




Case # :                    516 201811214-4261

 pushed him to the ground.

 I then spoke to Alan Wesley Gale who was also in the Dodge truck. Gale stated briefly about the Buick and truck driving in a
 reckless manner. He stated he told both drivers he was going to call the cops. Gale stated he was hit by the truck that was
 driven by Kenneth Watkins. The truck then drove to the drop-off carport of building 111. Gale stated that the driver of the truck
 exited the vehicle in an aggressive manner, approaching him and Mauga. Gale stated that Mauga stepped in-between him
 and Kenneth Watkins. At this time, Kenneth Watkins put out his hand grabbing Mauga by the chest next to his neck . Mauga
 then pushed him off and Kenneth Watkins fell to the ground.

 I spoke to additional witnesses at the scene of the incident.
 Witness (1) Gilbert Luna stated in a Voluntary Witness Statement that Mauga grabbed Kenneth Watkins and threw him to
 the ground.
 Witness (2) Sheldon M Campbell stated in a Voluntary Witness Statement that the Kenneth Watkins pulled forward into
 Building 111 drop-off area and exited the his vehicle, at this time was grabbed by Mauga and thrown to the ground.
 Witness (3) A.J. Cochran stated in a Voluntary Witness Statement Kenneth Watkins exited the truck and was approached by
 Mauga who grabbed Kenneth by the Throat and slammed him almost horizontally to the ground where Kenneth lied almost 10
 minutes motionless on the ground.

 Witness (4) Sidney Brown stated in a Voluntary Witness Statement that Kenneth Watkins hit Allen Gale with his truck .
 Sidney Brown stated that Kenneth Watkins drove to building 111 drop-off entrance exited his vehicle and approached Mauga.
 Kenneth Watkins then hit Mauga in the chest, At this time Mauga pushed Kenneth Watkins to the ground.

The following is CCTV footage obtained by VA Police Dispatch. A copy of the video footage was enclosed with this report.
Further investigation revealed by CCTV is as follows:
The video footage obtained by VA Police dispatch shows several verbal altercations could be seen between all four subjects ;
Jason Mauga, Kenneth and Jeffery Watkins and Alan Gale prior to the physical altercation between Jason Mauga and
Kenneth Watkins which could not be seen on any CCTV cameras in the area.

The video footage obtained starts with Jeffery Watkins driving a Gold in color 4 door Buick pulls up to the only disabled
parking spot left in parking lot 9A of Building 111. Jeffery Watkins then proceeds to back up at the same time Jason Mauga is
pulling in to the parking lot. After backing up Jeffery Watkins stops about one 1/2 space from the disabled parking spot and
sits idle. It was at this time Mauga not knowing what Jeffery Watkins was doing, drives around Jeffery Watkins and parks his
White in color Dodge truck in the disabled spot.

At this time Jason Mauga and Alan Gale exit the White Dodge. It was at this time that verbal contact was made by subjects
Jason Mauga, Alan Gale and Jeffery Watkins. After the verbal contact ended, Jeffery Watkins exits the parking lot and made
contact with an individual later to identified as Kenneth Watkins in a gold extended cab pickup . At that time Mauga and Gale
were still by Mauga's white pickup when Jeffery Watkins and Kenneth Watkins both pull back up side by side in the vehicles
they are driving and made contact once again with Mauga and Gale in a verbal altercation. During the verbal altercation Jeffery
Watkins exits the parking lot onto Bill Young Blvd. in the gold 4 door Buick and parks by the Community Living Center.

Kenneth Watkins remains in the parking lot continuing contact with Mauga and Alan . After the verbal altercation is over
Kenneth Watkins exits the parking lot onto Bill Young Blvd. and stops adjacent to Mauga's White Dodge. At this time, a third
altercation starts between Kenneth Watkins, Mauga and Gale. Kenneth Watkins stopped in the street and another verbal
altercation continues Mauga and Gail at this time proceed to take pictures of the gold pickups tag.

After that verbal altercation Kenneth Watkins once again drives back into the parking lot making contact with Mauga and Gale
who at this time are still standing by the White Dodge pickup. Once again another verbal altercation starts. Kenneth Watkins

                                               Preim red By:                                                         Sibviitted Dare
                             NICK F.NNEY,          '   WI ''    I


                             Signtttre                                                         Relritlyeli

                                                                                     MORALES-ARROYO, MANUEL 02/28/2018 1427




                                                           Page 7 of 20
       Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 9 of 21 PageID 27




Case # :                       6         1,N0214:4

 at one point opens the door of his gold pickup; At this time, Mauga walks up to the vehicle. It is unclear in the video that a
 cell phone is taken however it was reported by Kenneth Watkins that his cell phone was taken from his hand by Mauga .
 While Mauga and Kenneth Watkins are in a verbal altercation Gale proceeds to step in -between the two on them and break
 the verbal altercation up. At that time, Kenneth Watkins closes his door and Mauga is still beside the vehicle .Gale proceeded
 to walk towards Building 111 in front of Kenneth Watkins vehicle.

 This video shows at 11:59:47 that Gale was struck by Kenneth Watkins's Gold pickup. This incident coincides with Gale's
 witness statement in closed with this report,

 At this time, Kenneth Watkins drives forward leaving the camera view towards the to the drop-off point of Building 111.

 At this time, there is no more video footage of the continued altercations between the subjects in question. The remaining
 altercations are based on witness statements and injuries obtained by Kenneth Watkins through a physical altercation
 between him and Mauga.

 At this time the police investigation has determined this incident appears to be a mutual combat incident where all four
 contacts bear some fault. The investigators interviewed multiple corroborating witnesses whose statements substantiate both
 sides of the incident. With the conflicting statements and lack of video evidence of the entire incident no charges will be filed
 at this time against Jason Mauga, Alan Gale or Jeffery Watkins. This case has will be forwarded to Detective Lange for his
 review in reference Kenneth Watkins striking Alan Gales with the vehicle.




                                               Prepared                                                                               (1,Date
                                                     il.\!                                                              02/2a1.11 ,


                             Sign:Auk,                                                         gtviewed By7nait.
                                                                                      MORALES-ARROW. MANUEL 02/28/2018 1427




                                                             Pa ge 8 of 20
             Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 10 of 21 PageID 28


                                                        I


Case # :

                                                                         DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                                         516 - C.W. BILL YOUNG VAMC - BAY PINES
                                                                         10000 BAY PINES BLVD
                                                                         BAY PINES. FL. 33744


Follow Up
Reported By: MCKENNEY. MICHAEL A

                                                                    Parent Report Information


Incident Repot                                                                         516 1R20180214-000261
11Jrport R ecwdilt:
MCKENNEY, MICHAEL A
  olaffifKl4rir
                                                                                 313741
                                                                     Follow Up Information
                                                                          ,T7V4x
VA Police were dispatched to Building 101 CLC to speak with victim about written a witness statement based on the altercation with
suspect. After speaking with victim he decide it would be best not to make a statement and contact his attorney.

      List of contacts in this report
MAUGA. JASON                                                         SUSPECT
GALE. ALAN                                                           VICTIM
WATKINS. KENNETH                                                     VICTIM
                                                       Contact # 1 (SUSPECT)

       tia4
JASON RUSSELL MAUGA

      .'e   rs Li,;ons6
                                                         FL

                            Date of tiiri
47                                05.107i                11 It
height
Fin"                                                     ti VI i)
pcparmAcnt
                                                                                       INPATIENT



                          Strvt             !A.   c;tr,:et tiara
345                                               SEABREEZE
                                                   ,  e
Cih
1NDIALANTIC                                       FL


                                                          l'reirared                                                              Submitted Date
                                                                                                                                   0128;2018 15

                                    Srgnatti re                                                             RevievveitByJkao
                                                                                                   MORALES-A RROYO. MANUEL 03/01/2018 1208




                                                                        Page 9 of 20
                Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 11 of 21 PageID 29




Case # :                                 516 r 20              )

                                         Phones :
(N/A) 9165214556

                                                               Contact # 2             (VICTIM)



 KENNI7'1 II VI kRK WATKINS •• •

                                                                                                     1        t
i.-Ir-n.,       -License .                                          r fiWo                                        4




Age                              Ddte of Birth.                     .tgft--:,7—'''-                      c
54                               110 14.190                        'HALE                             '11'11 IT!'
  K         t                    Wcunt                                K c,,tor. ,
                                                                   Ii-:                         :    Eve Color
5'09"                                                              0Ro11 N
       rug,.     Age             Deine;111or                       Bui:d                        ' Clothing
55-64
  eRi.rtincint                                                                                      1:14c.
OTHIIR                                                                                              Mil -1'1111:N, I
                                                                                                                                                          LA ..
SEE INVESTIGATIONS


                                                                                              Addresses
                                                                                                                                                           -ii
       i'                                                                                                                                         , t • _Ivy,:                  A i0141442:0
5515                                                    48111                                                                                     A\ L's 1'1
                       .
  Ity'                                             ,,      0                                                                               ,
                                                                                                                            iv1 I r_.,                                          .V.dx,:ss t Vl
KENNETH CITY                                            FL                                33709



                                                               Contact # 3             (VICTIM)

Full N4iiie
ALAN 1\ I `.-1 I 'I I; 11.1

     1 , ers License                                               Dm c3- -,   COi]seS 1,--           ittali Add




  g'                            :d5'i..0 ,rilirth                  ricridei                         Kate
32                              11-1 2     1985                    \l,k1 I                          \\ III 1 li

Peigili                         wc.i..?.1-rt                       Hair Color                            0- Colcir

6Hi4"                                                              MUM %,

  ep4rppi.ii.t                                                                                      ii itle       ,
                                                                                                    VETERAN

                                                                                              Addresses
RI.601.Nomht.,1'             Street Direct/;;u          St.r..:.et ~liana'                                                               "A-----. -,1-c                         AITISuite



                                                            Prepare d ray: '                                                                                     Submitied
                                                                                                                                                                    ,.„.,.,.., Hate
                                           mcKENNEY, mi, II ii ., i ,-:,i1+u1 1,.1.1                                                                                 / 2 8/20'.' , -


                                               I                                                                                 Review,                  11 e

                                                                                                                      MORALES-ARROYO, MANUEL 03/01/2018 1208




                                                                                    Page 10 (.120
      Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 12 of 21 PageID 30


                                              •                                                        I


Case # :                   3 tai t                    0 flip

834                 SOUTII \                  \11:k                                                            II      I I
                                                                                   c tt
                                                                                              COI                                 iA
PALM BAY                                 FL                              32908

                          Phones :
(N/A) 3213380752


 Narrative text
  On February 20, 2018 at 1100 hours I was dispatched to Building 101 CLC to speak with Kenneth Watkins about writing a
 witness statement based on the altercation with Jason Mauga. Kenneth Watkins asked me about obtaining video footage. I
 informed Watkins that I did not have any video footage of the altercation with Mauga , however I did share with him verbally the
 video footage of him bumping Alan Gale with his truck. After sharing this information with Watkins, he decide it would be best
 not to make .a statement and contact his attorney.




                                                Prepared I                                                              Sithmitted Bate
                                                 I             I

                            Signature                                                               Reviewed By/Dale
                                                                                          MORALES-ARROYO. MANUEL W/01/2018 1208




                                                                   Page II of 20
          Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 13 of 21 PageID 31

V•A
                                                                                                                             I




Case # :                                 6 112208(



                                                                            DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                                            516 - C.W. BILL YOUNG VAMC - BAY PINES
                                                                            10000 BAY PINES BLVD
                                                                            BAY PINES, FL, 33744



Follow Up,
Reported By: MCKENNEY, MICHAEL A


                                                                    Parent Report Information
                                                                     Wee..

         in Rrlrnit                                                                         516 1820180214-006261
           W:C011.1i1                                                                       114;p,Pti)4!Isit , ori
NICK I ^,N, I \ \IRA! 1[1                                                                   ( I ()SI .I)
                                                                                            TrKiiirCurulfr
                                                                                  313741
                                                                      Follow Up Information
       pq                                1-‘                           mr             7-1
I spoke with the victim who wanted to inform me that he had to go to his personal doctor about back problems as a result of the physical
contact when the suspect struck him with his vehicle.

             List of contacts in this report
WATKINS. KENNETH                                                     SUSPECT
GALE, ALAN                                                           VICTIM

                                                   Contact # 1 (SUSPECT)




                                                        ptivers                   ,         Fulai Add 's



                          1-),.4e, or ilirth
                                                     ,.!: di, 4ter                      ,   Ra,.., • -
54                        06/1.1 i‘no                    \ 1 11.1.                          \\ IIIH

                          V eicr-•,t .                  Hiii:•(:oiol                   -. Eye Color
fPiht
5'09"                                                   III )11 N
*i.,,                                                 ' Be-lid ..                           Clothing -
                     ,-   J3eirteauur
55-64
1_3,..±.p..trtment                                                                          Tale
I) I III I                                                                                  ( ) I I -I' \ I II    I


SEE INVESTIGATIONS

                                                                                      Addresses

Stteer                         1.7)11VG(i,in                                                                                         Street lypc


                                                         lirepared By:                                                                         Submitted Date
                                     ‘1,         '11,11'01

                                    Sip,nature                                                                            ReN jelled By/) to
                                                                                                                 MORALES-ARROYO. MANUEL 03101,2018 1208



                                                                            Page 12 of 20
           Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 14 of 21 PageID 32


                                                        •                                                                   e

Case # :                         51 (r4112 0 18021

5515                                              48TH                                                                             AVENUE
                                                                                    -       :                          iit:, ,                              A(
O ig                  .,                                                                                 JA:                                                            :,:
                                                                                                                                                                         f1
KENNETH CITY                                      FL                                33709



                                                        Contact # 2             (VICTIM)


ALAN WFM.I \ GALE

OIrr; I ic,1!m4,,                                          FiMrs I icerltir;.1/4;Ctic       rt.,


                           Dite of B1Hh                    Cierldt::r                       lUe't
32                         114 2. ,, loSs                  '11 \II                          \\ III I I

11c•ight                   W.i.i41-1t                      IlaiCo!or                      6 Fy7Celor
6'04"                                                      BROWN


                                                                                            VETERAN

                                                                                        Addresses
A_TeotiTunibzr
-                      1n ;151117,7
                                ms ,;kviTK7M7,7                                Igan                                                s., -Feet i yp,,,             sTiit,;
83.I                  ,,l l 1 1 111.    \ ,, 1    111   \11 Is.                                                                     It Int kt 1
City                                              ti'me.                                                               .,                                   ]1,1dr,:s, f, ii,-
PALM BAY                                          FL                                32908

                               Phones :
(N/A) 3213380752


    Narrative text
     On February 20, 2018 I spoke with Alan Gale who wanted to inform me that he had to go to his personal doctor about back
    problems as a result of the physical contact when Kenneth Watkins struck him with his vehicle .
    The dates of these appointments are as follows:
    February 15, 2018
    r-k..,..--, 1t ')r1111




                                                            Prtplt r.;..d RN:                                                                      Siam-lined Date
                                       NICKEN.1    It

                                    Signature                                                                           Reviewed By/Date
                                                                                                               MORALES-ARROYO, MANUEL 03/01/2018 1208




                                                                            Page 13 0120
            Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 15 of 21 PageID 33

        A




                                                                                 1 3
Case # :                                  513 I261 0:2 r4i

                                                                                   DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                                                   516 - C.W. BILL YOUNG VAMC - BAY PINES
                                                                                   10000 BAY PINES BLVD
                                                                                   BAY PINES, FL. 33744-.



Follow Up

Reported By: MCKENNEY, MICHAEL A


                                                                            Parent Report Information
                                                                                                         .retrei"AtiihiZe,
Incidcnt Ittcptt t                                                                                516 1TZ17.0180214-0007.61
„(!Roj:_..ftc•cordcr                                                                                por:t (ITT. .11
MCKENN1            N11(11 11 I. 1.                                                                CLOSED
elitimin *gin                                                                                     i_te;TeRofr:
                                                                                                313741



I met with victim who wanted to make additional statements of the events that took place in regards to the altercation at building 11 I.

              List of contacts in this report
MAUGA, JASON                                                                    SUSPECT
WATKINS. KENNETH                                                                SUSPECT
GALE, ALAN                                                                      VICTIM

                                                           Contact # 1 (SUSPECT)

                           -            a                             g2.11:1    44h
JASON RUSSELL \ I v1 r, \

     ,kycrs    c,.2nso •                                    •.                     ,State                  Aildrc,•;



                               .   Flats of 1-3irth
47                                          I ,)71                    \II                         (11111

                                   1Viight                       flair Color                      live      tlot
5' I II"                                                         R 11 I)

  4p8I:411.111 •                                                                                  litic
                                                                                                  INPATIENT

                                                                                            Addresses
                                                                                                                                                                    :"   VLAVVA04F,
                               Sir,c..ifi...to:f                                                                                            5tr,•\:'1 Trc

345                                                        \ BIZI      /I

City'._,                                              SIAL;                                                                                                                f• Pc
INDIA LANTIC                                          FL                                32903



                                                                 Prepared 11y:                                                                          Submitied Date
                                                                  1                ,'
                                                                                                                                     e1164
                                            , lirea
                                            7')                                                                                 fieitiro„  to
                                                                                                                       MORALES-ARROYO, MANUEL 03101/2018 1208




                                                                                  Page 14 of 20
                   Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 16 of 21 PageID 34

,fr




      Case # :                                   54 .1k2 18Gi                                  ti


                                                 Phones :
      (N/A) 9165214556

                                                                       Contact 4 2                       (SUSPECT)

      ET5N71*                          rl
      KENNETH MARK                   WATKINs
                              ;:if                                         ' De,             f. eo       t                .                         i
      trva i lc


                                            DIttL.' 41I' Birth
                                                                          ..                                                    Race:
      54                                    Ho 14 , 1003                       MALE                                             \\ Hi i r
                                                                                        a.
           1
           1                                W.2tght                               t.                                            I..= t, it   Color _
      5'09"                                                                    RROW \
      Approx A                              1.1..lneanor                       Buslti                                           C!othirig
      55-1,4
      Ocpartmout                                                                                                                T;t!e.
      01111 12                                                                                                                  ni 1-11111 N I
                                                                                                     .           —                                       -r
                                                                                                                                                       kis
      144.'                                                                                                                                                -,..,
      SEE INVESTIGATIONS


                                                                                                                     Addresses
      itfaX t‘111 3..                'Il-,?:.t    ,TeCtoliP''''' SITAt Ndrflr—T                                                                                                Ir,:ita :\M.1       AP    L
      5515                                                           1s111                                                                                                   AVENUE
                                                                                                                                 0                                                                        .,      1
      City                                                           Std•                                            P-                                       ''otkie                              tic's rt,,ptit„
      KENNETH CITY                                                   FL                                          33709



                                                                          Contact 4 3                    (VICTIM)

      CIII     NLITIle.

      AI ‘N V4 I ,,I 11I, \II

        tt
      kncrs lilt:in-1,e                                                        Ottv.2ri,,,I. icensit, -                   ' ' Eihail tAcIhN



           o                                1)4tc. of B10                      1-iendcr          mgr                             ace
      32                                    04/28 10N:;"                       NI \ I I.                                        'WHITE
                                                                                                                                       ;
      sleight                               ',Veight                           164r Color                                              e.', Color
      6' 0 4 ' '                                                               1412( INN \
                                                                                                                              '. 'Pia'-
      i4:k.          111
                                                                                                                                VETERAN

                                                                                                                     Addresses
      gtr,...ot l',::1-nber          `,,t,t2(!r, 1 )tixt ith7 ; §i et Nang                                                                                                   SiAt ' k p            At   Si:Iht,



                                                                            Prepared By:                                                                                                   Sobmitled Date
                                                           i     i   .11 H IL ,,•11, ii LI, '1               i
                                                                           a
                                                     S.,gnatttre                                                                                                  Revieived BV/Rale
                                                                                                                                                         MORALES-ARROYO. MANUEL 03101/2018 1208



                                                                                                     Page 15 of 20
          Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 17 of 21 PageID 35


0




    Case # :                    16 1      11802144

    834                 SOFT 11[ 1ST           DEN11,1:                                                    TERRACE
                                         u^a
    PALM BAY                                   FL                      32908

                             Phones :
    (N/A) 3213380752


     Narrative text
      On February 15, 2018 I met with Alan Gale who stated to me, that when the Tan GMC truck driven by Kenneth Watkins
     parked in the loading/unloading area of Building 111, Kenneth Watkins exited the vehicle in an aggressive manner. Gale
     states at that time Kenneth Watkins reached in the vehicle and then approaches Gale . At that time Jason Mauga steps in-bet
     ween Gale and Kenneth Watkins. Alan states at this time Kenneth Watkins grabbed Jason Mauga under the neck area . At
     that time Jason Mauga pushes Kenneth Watkins off him, causing Kenneth Watkins to fall to the ground.




                                                    Prepared 117.                                                    Subinfriteci 1)ate
                                                 11'11    I:   I 'It                                                     28,20E

                                                                                               Pev0.'r,j11N-4181e
                                                                                      MORALES-ARROYO, MANUEL 03/01/2018 1208



                                                               Page 16 of 20
                Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 18 of 21 PageID 36

           j•
wi
                                                                                                                           et

     Case # :                            MR-, S021
                                                                               DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                                               516 - C.W. BILL YOUNG VAMC - BAY PINES
                                                                               10000 BAY PINES BLVD
                                                                               BAY PINES, FL. 33744



     Follow Up

     Reported By: LANGE. GARY


                                                                           Parent Report Information


     Incident Report                                                                          516 IR201802 I-1-600Th I
                                                                                                                    M
                I'ccor t^                                                                                      11
     MCKENNEY. M111Ct1A1, I. \                                                                CLOSED


                                                                                              313741
                                                                             Follow Up Information
                                                      WORM*                      w0
     A follow-up was completed reference the aggravated battery against the victim. The victim came to building II to clarify his original
     statement. The victim requests to prosecute for the aggravated battery.

                List of contacts in this report
     GALE, ALAN                                                              VICTIM

                                                            Contact It 1 (VICTIM)




                                  Date el Bi rd,               MAC
     32                          1)4 28 I 'Ift5                \1 \I I-                       WHITE
                                                               flair C,Ctur
     6'01"                                                     1i12( )\\ \
     fitTartment.
                                                                                              VETERAN



                                                  ;
     Str;-!etYs7Itlber--'•   Stirot.-q                 Strt-.Tt N:i*roLt                                                         • :' .-l'st:;.21"ryi.

     814                     •••,(11 I HI ‘` I         Ill.,AII . k                                                                 IIRRALL
     City
     PALM BAY                                          FL                             32908

                                         Phones :



                                                                 Prepared                                                                                Stibinitled Date


                                           Signature                                                                    12 evvecti iTy/Wte'
                                                                                                            MORALES-ARROYO. MANUEL 03/02/2018 0906



                                                                                  e 0120
               Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 19 of 21 PageID 37

#




Case # :                                           IS

(N/A) 3213380752

                                                               Property #1 (EVIDENCE)




P-opfrty DispositiQn
    IN CL s 1111)1

    i'ropery
    I "II             \ IL\   (()N1I' ( I 11)1"-Ir.

    f31.0)(1
    MI_AIOI2LN


                mak             Ploperty(
                                  II    I. R

      piroxinitdc               QdrintIty
$0.00



Video Surveillance.


     Narrative text
      On Wednesday, February 23, 2018, the victim, Alan Gale, came to building 11, to retrieve property from a non-related case.
     Gale was the victim in a aggravated battery, which occurred on February 14, 2018. Gale requested to speak with me
     regarding the event on February 14, 2018.

     I sat him down in the conference room in Building 11 and re-interviewed him. Gale was upset because he believed that the
     driver of the pick-up truck, identified as Kenneth Watkins, deliberately and maliciously struck him with his white truck. Gale
     reiterated that he and Jason Mauga, where parking Mauga's truck in the handicap parking spot in front of building 111.

    Gale said Mauga began a verbal argument with Jeffery Watkins and Kenneth Watkins about Jeffery and Kenneth's driving
    around the parking lot in a reckless manner. Mauga, Jeffery and Kenneth began to have a verbal argument. Gale was
    attempting to de-escalate the confrontation. Gale approached the truck, driven by Kenneth and attempted place himself
    between Mauga and Kenneth. Kenneth was still in the driver seat and had control of the truck.

    Mauga walked around the front of the truck and Gale followed. As Gale was walking in front of the truck, Kenneth did
    intentionally touch or strike Gale, against his will, causing injury to his back. Kenneth used the truck as a deadly weapon.
    Gale was struck by the pick-up truck with a slow low impact. Gale was not forced to the ground but stated he did injure his
    back due to being struck by the motor vehicle. This incident was caught on video surveillance. A copy of the video surveillance
    was placed into property as evidence.

    Once Gale was struck by the truck, Kenneth drove the truck to a nearby parking spot and exited the vehicle. A verbal
    argument ensued with Gale and Watkins. Mauga intervened and stepped between Gale and Kenneth. Mauga placed his hand
    on Kenneth and pushed Kenneth away. When Kenneth was pushed, Kenneth tripped and landed on the ground injuring his
    hand.



                                                        Prepared Byl                                                      Submitted Dati.


                                       Signature                                                   ituviored By/Date
                                                                                          MORALES-ARROYO. MANUEL 03/0212018 0906



                                                                  Page 18 of 20
       Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 20 of 21 PageID 38




Case # :

 Gale provided a written statement of the incident. Several other witness came forward and provided written statement (See
 Officer McKenney's Original report for further information). Gale requests prosecution for being struck with the vehicle.

 The On-Duty Assistant US Attorney (AUSA) was called on 02/28/2018 and 03/01/2018. Voicemail were left both times for a
 return call.

 Due to the On-Duty AUSA not returning the phone call, this case will be forwarded to the Florida State's Attorney for
 prosecution. Watkins is being charged with Florida State Statute 784.045 Aggravated Battery with a Motor Vehicle (Felony).
 A non-arrest felony investigation was set with the State's Attorney at the Pinellas County Sheriff's Office, 10750 Ulmerton
 Road, Largo, FL, 33778 at 1300 hours, March 15, 2018.

 Based on the video surveillance, the independent eye witness testimonies and the testimony of the victim, Watkins did
 commit the offense of aggravated battery. Watkins did intentionally strike Gale with his motor vehicle (a deadly weapon)
 against his will causing injury to Gale.

 A 3524 evidence form and 3524A was completed and the evidence was placed into temporary evidence locker number 1.

 Attachment (1): (1) victim witness statement.




                                                                                                                   itiblatitied Date
                                                                                                                     03


                             Sigpatu re                                                      Retiewed .40)aie
                                                                                    MORALES-ARROYO, MANUEL 03.102:2018 0906




                                                          Page 19 01'20
        Case 8:20-cv-01802-CEH-CPT Document 1-3 Filed 08/04/20 Page 21 of 21 PageID 39




Case # :                    516. it
                                 •




                                                              DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                              516 - C.W. BILL YOUNG VAMC - BAY PINES
                                                              10000 BAY PINES BLVD
                                                              BAY PINES. FL. 33744



Follow Up
Reported By: LINGENFELTER, CARL

                                                       Parent Report Information


Incident Repnrt                                                               516 IR20180214-000261


MCKENNEY, MICHAEL A



                                                    Igmon   Follow Up Information
g!.7ropsi
Item described on VA Form 3524 for this investigation was placed in Evidence Depository.

  Narrative text
 Veterans Affairs Police Evidence Custodian removed item placed in temporary evidence locker for this investigation and
 secured same in evidence depository under record number 2018-028. Appropriate documentation completed on VA Form
 3524 and evidence log book.




                                                 Prepared Byi                                                             Submitted Date
                                     [ ;1 [            [ I IIUENFELTERaeW.'
                                                                              •
                               Signature                                                          '11 vteVO4,1#YIPAlte
                                                                                               AVILA. EDWARD 03/0512018 1558




                                                              Page 20 of 20
